Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

         DETAILED ACTION
Twice recited Wiedemann et al (US 7,033,673) (i.e., “or in view of Wiedemann et al (US 7,033,673)”) as a secondary reference in the nonstatutory double patenting (ODP) rejection was a mistake which would not affect the crux of the (ODP) rejection.
In any rate, a proper terminal disclaimer filed on February 2, 2022 is acknowledged.
			      CLAIME OBJECTION
The recited “silanol fluid” in the last line of claim 1 should be “the silanol fluid” in view of the amended “the fillers’ and “the pigments” for consistency.

    REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 10-15 and 31-34 are rejected under 35 U.S.C. 103 as obvious over Kajaria et al. (US 2016/0168970 A1 equivalent to US 10,151,188) in view of Wiedemann et al. (US 7,033,673).
	Rejection is maintained for reasons of the record with the following responses.
	Applicant’s interpretation that claims 4 and 6 were intended to be included in the rejection is correct in view of a body of rejection at page 9 of the last office action and thus a correction to the above heading is made same as applicant’s corrected heading shown on page 4 of Remarks.
	Equipment used in hydraulic fracturing applications taught in Figures 1-3 and paragraph [0004] of Kajaria et al. would comprise the recited parts.
	Applicant asserts that the combination of Kajaria et al. and Wiedemann et al. fails to teach the recited comparison factor of claim 1.
	The recited comparison factor would be dependent on thicknesses of a primer and a first coating composition and a combination thereof inherently.  In other words, the thicker the primer and first coating, the longer wear resistance.
	Paragraph [0023] of the instant specification teaches a primer thickness of about 20 micrometers to about 100 micrometers (also recited in claim 34) and a first coating thickness of about 100 micrometers to about 250 micrometers.  It further teaches an additional coating layer yielding a total thickness of about 500 micrometers to about 1000 micrometers.
	The examiner has stated the following.
“Wiedemann et al. teach a dry film of a primer having a thickness of 20-80 µm at col. 11, lines 61-64 meeting new claim 34.  The erosion-resistant silicone coating taught erosion rate taught in the instant table 2 are identical to those taught in table 14 and table 13, respectively, of Wiedemann et al.  Thus, the coating taught by Wiedemann et al. would be expected to meet the recited comparison factor greater than about 2 as well as polymers, copolymers or block copolymers of claim 15.” 
Wiedemann et al. further teach a coating thickness of about 200 micrometers about 3000 micrometers as well as about 500 micrometers about 1000 micrometers at col. 12, lines 1-10.  Thus, the thicknesses of the primer layer and the coating layer and a combination thereof taught by Wiedemann et al. would meet or would overlap the instant thicknesses and the thus a burden is on applicant to show that the coating of Wiedemann et al. would not yield the recited comparison factor.
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Wiedemann et al.  See In re Best, 195 USPQ 430, 433 (CCPA 1977). Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir.1968). Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms.,Inc., 339 F.3d 1373 (Fed. Cir. 2002). See MPEP 2112.01.”
As to the recited pigments, applicant asserts that Kajaria et al. teach the erosion protection of interior surfaces as opposed to Wiedemann et al. who teach use of the pigments to improve the aesthetic appearance, to provide camouflage or to protect from visible or ultraviolet light.  Thus, applicant asserts that Wiedemann et al. teach coatings on exterior, outward-facing surface of a fluid-handling part.
 pigment agent to the topcoat of Kajaria et al., but proposes to utilize the art well-known erosion resistant silicone coating already comprising the pigments taught by Wiedemann et al (see tables 12-14).  Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
As to the recited coating on interior surfaces as opposed to the asserted coating exterior, outward-facing surface of Wiedemann et al.:  
Wiedemann et al. teach that the silicone coating would effectively shield a fluid-handling part from erosion by impacting particles, impingement and cavitation at col. 3, lines 25-31.  The cavitation is the well-known term associated with the interior surfaces a fluid-handling part such as a jetting device as taught by paragraph [0030] of US 2010/0331769 A1 provided here as a teaching reference as well as paragraph [0093] of the instant specification.  Wiedemann et al. teach that the fluid-handling part includes intake manifolds and nozzles in claim 8 which would comprise interior surfaces needing the protection against the erosion.  Thus, the coating on the fluid-handling part of Wiedemann et al. is directed to not only the asserted exterior, outward-facing surface, but also the interior surfaces.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kajaria et al.

Young (US 9,739,130).
	Rejection is maintained for reasons of the record with the above responses.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kajaria et al.
(US 2016/0168970 A1) in view of Wiedemann et al. (US 7,033,673) as applied to claims 1-6, 8, 10-15 and 31-34 above, and further in view of in view of Witkowski et al. (US 10,526,862).
	Rejection is maintained for reasons of the record with the above responses.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Feb. 15, 2022                                             /TAE H YOON/                                                                           Primary Examiner, Art Unit 1762